Exhibit 10.1
(Biogen Idec Logo)
June 3, 2011
By Hand Delivery

Re:   Amendment to Your Revised Offer Letter dated January 6, 2010 and Amendment
to the Severance Plan for EVP, Global Commercial Operations dated January 6,
2010

Dear Francesco:
          We have agreed to amend your (i) Offer Letter dated January 6, 2010, a
copy of which is attached (the “Original Offer Letter”), and (ii) Severance Plan
for EVP, Global Commercial Operations dated January 6, 2010, a copy of which is
attached (the “Original Severance Plan”). Accordingly, for good and valuable
consideration, you and Biogen Idec hereby amend the Original Offer Letter and
the Original Severance Plan as follows:

1.   The second sentence of the paragraph of the Original Offer Letter entitled
“Role” is hereby deleted in its entirety and replaced with the following
sentence:       “In addition to your current responsibilities, the Company will
assign you additional global responsibilities and you will be made a direct
report of the CEO no later than July 25, 2012.”   2.   The paragraphs of the
Original Severance Plan under the heading “Benefits In Connection With a
Qualifying Termination During the First 18 Months of Employment” are hereby
deleted in their entirety and replaced with the following:       “You are
entitled to enhanced severance benefits if the Company breaches its obligations
under your offer letter, as amended in June 2011, with respect to your “Role” in
the Company. In that event, you will have until January 29, 2013 to notify the
General Counsel or Head of Human of Human Resources of Biogen Idec in writing of
your intent to terminate employment on account of such breach and the Company
will have 30 days to cure such breach. In the event that the breach is not
cured, your employment will be deemed terminated at the end of the cure period
(i.e., a “Qualifying Termination”) and, in lieu of the severance benefits
otherwise payable under this Plan, you will receive a lump sum payment equal to
21 months of your target annual cash compensation (base salary plus target
annual bonus) at the time of your termination. In addition, in the event of a
Qualifying Termination you will be entitled to continue participating in Biogen
Idec’s group medical and dental plans for 21 months, unless you become eligible
to participate in another employer’s medical and dental plans before that date.

 



--------------------------------------------------------------------------------



 



    These enhanced benefits will automatically terminate and be of no further
force or effect upon the earlier of (1) the date on which the Company has
complied with its obligations under the offer letter, as amended in June 2011,
in respect of your “Role” in the Company, (2) January 29, 2013, if you have not
notified the Company of a breach as described above, and (3) if you have
notified the Company of a breach as described above, the date on which the
Company cures such breach.”   3.   The heading “Benefits In Connection With a
Qualifying Termination During the First 18 Months of Employment” contained in
the Original Severance Plan is hereby deleted in its entirety and replaced with
the following heading:       “Benefits In Connection With a Qualifying
Termination (Defined Below)”   4.   Except for the terms expressly modified by
this Amendment, all other terms and conditions of the Original Offer Letter and
the Original Severance Plan shall remain and continue in full force and effect.
  5.   This Amendment, together with the Original Offer Letter and the Original
Severance Plan, constitute the entire agreement between the parties with respect
to the “Role” paragraph and “Qualifying Termination” paragraphs contained in
such agreements, and together, supersede and replace any and all prior and
contemporaneous understandings, arrangements and agreements, whether oral or
written, with respect to such paragraphs.   6.   For convenience, this Amendment
may be executed in counterparts and delivered by email or facsimile transmission
with the same force and effect as if each of the signatories has executed the
same instrument. Any signature delivered by email or facsimile transmission
under this paragraph shall have the same force and effect as an original
signature.

            Biogen Idec Inc.
      /s/ George Scangos       George Scangos      Chief Executive Officer     

The terms and conditions of the foregoing Amendment are agreed to and accepted
by me.

                  /s/ Francesco Granata       Francesco Granata      (June 23,
2011)     

 